Detailed Action
Summary
1. This office action is in response to the amendment filed on March 30, 2022.
2. Applicant has canceled claims 6, 12,19 and 26
3. Applicant has amended claims  1,3-5,7-8,10-11,13-14,16-18,20-21,23-25 and 27.
4. Claims 1-5, 7-11,13-18, 20-25 and 27 and  are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
5.The present application is being examined under the pre-AIA  first to invent provisions. 
Claim objection
6.  Claim 8 recites “not producing power at second” in line 3 is not clear. Appropriate action is required. 
Response to Arguments
7. Applicant's arguments filed on 03/30/2022 have been fully considered but they are not persuasive.  
Applicant argues that Rolka does not disclose, teach, or suggest the claimed recitation wherein the indication is generated while the at least one power converter is connected to a grid, as recited in claim 1, or claims 8, 14, and 21, which recite features similar to claim 1. 
However, the examiner respectfully disagree, Rolka broadly reads on the above claim language. Rolka discloses that If a diagnosis of the operating states of the individual modules 1 is now desired, the switch 7 is actuated via the computer interface 6 by an external computer, as a result of which the feed into the network is interrupted. All solar modules 1 have a power failure detection as standard and switch the energy flow off after the switch 7 has been flipped. By flipping the switch 7 , the power line 3 is connected to the external computer, so that module identification data can be passed from the computer to the power line 3 , which also acts as an information bus. The module identification data are sent to all inverters 2 of the solar modules 1 .However, each inverter 2 has its own address programmed or permanently stored, so that only module 1 responds to the module identification data, the address of which corresponds to this identification data. If a solar module 1 has detected its address, it responds by sending its identifier and its operating parameters. Thus, all operating parameters of the solar modules 1 can be queried at the control center 4 and the correct functioning of all modules 1 can be checked, see page 3, parag.1 lines 6-10. Examiner noted that each inverter 2 has its own address programmed or permanently stored, so that only module 1 responds to the module identification data, the address of which corresponds to this identification data  broadly reads the amended claim languages and is equivalent to at least one power converter is connected to a grid.
 For the above reasons, the examiner respectfully submits that the rejection is proper.  Therefore, the rejection has been maintained.
Again, it is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.  As it is Applicant’s right to continue to claim as broadly as possible their invention.  It is also the Examiner’s right to continue to interpret the claim language as broad as reasonable.  It is the Examiner’s position that the detailed functionality that allows for Applicant’s invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique.  Therefore, it is advised that, in order to further expedite the prosecution of the application in response to this action, Applicant should amend the base claims to describe in more narrow detail the true distinguishing features of Applicant’s claimed invention.
Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11,13-18, 20-25 and 27 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rolka “DE19859732”. 
In re to claim 1, Rolka discloses at least one power converter (Fig.1 shows three solar module 1) for producing power while receiving an indication of proper operation (in normal operation, the control center 4 feeds the electrical power supplied by the solar modules 1 into a public grid 5, see parag. 0010, lines 8-10) and , upon not receiving the indication of proper operation, not producing power (If a diagnosis of the operating states of the individual modules 1 is now desired, the switch 7 is controlled by an external computer via the computer interface 6, as a result of which the feeding into the network is interrupted. All solar modules 1 have a power failure detection as standard and turn off the flow of energy after the switch 7 has been thrown, see parag.0010, lines 10-13. Examiner noted that the feeding into the network is interrupted there is no signal available or receiving the power supplied by the solar modules 1 into a public grid 5 is zero or no power thus the zero or no power),
wherein the indication is generated while the at least one power converter is connected to a grid (However, each inverter 2 has its own address programmed or permanently stored, so that only module 1 responds to the module identification data, the address of which corresponds to this identification data. If a solar module 1 has detected its address, it responds by sending its identifier and its operating parameters. Thus, all operating parameters of the solar modules 1 can be queried at the control center 4 and the correct functioning of all modules 1 can be checked, see page 3, parag.1 lines 6-10. Examiner noted that each inverter 2 has its own address programmed or permanently stored, so that only module 1 responds to the module identification data, the address of which corresponds to this identification data  is equivalent to at least one power converter is connected to a grid)
In re to claim 2, Rolka discloses (Fig.1) comprises at least one of a microinverter (inverters 2), an inverter (integrated inverters 2), a distributed inverter (a combination of all inverter 2 and control center 4 are configured to distributed inverter) or a string inverter.  
In re to claim 3, Rolka discloses (Fig.1) wherein the indication comprises a communication signal (the data is transmitted via a power line between the at least one solar module and the control center in alternation with the energy generated by the at least one solar module, see parag.0005, lines 1-3. Examiner noted that data is transmitted via a power line/communication BUS between the at least one solar module and the control center is equivalent to communication signal).  
In re to claim 4, Rolka discloses (Fig.1) wherein the communication signal comprises a pulse signal (the solar modules with integrated inverter already have devices for pulse detection for measuring the mains frequency, which can be used for data transmission, see parg.0005, line 7. Examiner noted that pulse detection is detecting the pulse beat thru communication BUS which is equivalent to pulse signal).  
In re to claim 5, Rolka discloses (Fig.1) wherein the indication is delivered to the at least one power converter via wire (Fig. 1 shows solar modules 1 with integrated inverters 2 are connected to the control center 4 thru communication BUS so that to transfer data or signal), wireless or power line communications.  
In re to claim 7, Rolka discloses (Fig.1)  wherein the indication of proper operation is discontinued upon detection of at least one of: a fault or unsafe condition (see parag.0007, line 6), maintenance is to be performed, an AC power failure (All solar modules 1 have a power failure detection as standard and turn off the flow of energy after the switch 7 has been thrown, see aprag.0010, lines 12-14), power converter upgrade, or safety hazard.  
In re to claim 8, Rolka discloses a power converter (Fig.1 shows solar module configured to convert from AC solar module 1 to DC output to the grid)  for producing power (in normal operation, the control center 4 feeds the electrical power supplied by the solar modules 1 into a public grid 5, see parag. 0010, lines 8-10) while receiving a pulse signal (the solar modules with integrated inverter already have devices for pulse detection for measuring the mains frequency, which can be used for data transmission, see parag.0005, lines 7-8) and, upon not receiving the pulse signal, not producing power at a second  (If a diagnosis of the operating states of the individual modules 1 is now desired, the switch 7 is controlled by an external computer via the computer interface 6, as a result of which the feeding into the network is interrupted. All solar modules 1 have a power failure detection as standard and turn off the flow of energy after the switch 7 has been thrown, see parag.0010, lines 10-13), wherein the indication is generated while the at least one power converter is connected to a grid (However, each inverter 2 has its own address programmed or permanently stored, so that only module 1 responds to the module identification data, the address of which corresponds to this identification data. If a solar module 1 has detected its address, it responds by sending its identifier and its operating parameters. Thus, all operating parameters of the solar modules 1 can be queried at the control center 4 and the correct functioning of all modules 1 can be checked, see page 3, parag.1 lines 6-10. Examiner noted that each inverter 2 has its own address programmed or permanently stored, so that only module 1 responds to the module identification data, the address of which corresponds to this identification data  is equivalent to at least one power converter is connected to a grid)
In re to claim 9, Rolka discloses (Fig.1) comprises at least one of a microinverter (inverters 2), an inverter (integrated inverters 2), a distributed inverter (a combination of all inverter 2 and control center 4 are configured to distributed inverter) or a string inverter.  
In re to claim 10, Rolka discloses (Fig.1) wherein the pulse signal is part of a communication signal (the solar modules with integrated inverter already have devices for pulse detection for measuring the mains frequency, which can be used for data transmission, see parg.0005, line 7).  
In re to claim 11, Rolka discloses (Fig.1) wherein the pulse signal is delivered to the at least one power converter via wire (Fig. 1 shows solar modules 1 with integrated inverters 2 are connected to a control center 4 thru communication BUS so that to transfer data or signal), wireless or power line communications.  
In re to claim 13, Rolka discloses (Fig.1)  wherein the pulse signal is discontinued upon detection of at least one of: a fault or unsafe condition (see parag.0007, line 6), maintenance is to be performed, an AC power failure (All solar modules 1 have a power failure detection as standard and turn off the flow of energy after the switch 7 has been thrown, see aprag.0010, lines 12-14), power converter upgrade, or safety hazard.  
In re to claim 14, Rolka discloses a power generation system (Fig.1 shows solar module configured to generate power) comprising: a gateway (control center 4) for transmitting an indication of proper operation (in normal operation, the control center 4 feeds the electrical power supplied by the solar modules 1 into a public grid 5, see parag. 0010, lines 8-10) ; and at least one power converter (Fig.1), coupled to the gateway by a communications channel (control center 4 is coupled to the solar modules 1and inverter thru communication channel/BUS), for receiving the indication of proper operation and when the indication is received, produces power (in normal operation, the control center 4 feeds the electrical power supplied by the solar modules 1 into a public grid 5, see parag. 0010, lines 8-10) and, when the indication is not received (during power failure detection there is no signa transfer), does not produces power (If a diagnosis of the operating states of the individual modules 1 is now desired, the switch 7 is controlled by an external computer via the computer interface 6, as a result of which the feeding into the network is interrupted. All solar modules 1 have a power failure detection as standard and turn off the flow of energy after the switch 7 has been thrown, see parag.0010, lines 10-13), wherein the indication is generated while the at least one power converter is connected to a grid (However, each inverter 2 has its own address programmed or permanently stored, so that only module 1 responds to the module identification data, the address of which corresponds to this identification data. If a solar module 1 has detected its address, it responds by sending its identifier and its operating parameters. Thus, all operating parameters of the solar modules 1 can be queried at the control center 4 and the correct functioning of all modules 1 can be checked, see page 3, parag.1 lines 6-10. Examiner noted that each inverter 2 has its own address programmed or permanently stored, so that only module 1 responds to the module identification data, the address of which corresponds to this identification data  is equivalent to at least one power converter is connected to a grid)
In re to claim 15, Rolka discloses (Fig.1) wherein the at least one power converter comprises at least one of a microinverter (inverters 2), an inverter (integrated inverters 2), a distributed inverter (a combination of all inverter 2 and control center 4 are configured to distributed inverter) or a string inverter.  
In re to claim 16, Rolka discloses (Fig.1) wherein the indication comprises a communication signal (the data is transmitted via a power line between the at least one solar module and the control center in alternation with the energy generated by the at least one solar module, see parag.0005, lines 1-3. Examiner noted that data is transmitted via a power line between the at least one solar module and the control center is equivalent to communication signal).  
 In re to claim 17, Rolka discloses (Fig.1) wherein the communication signal comprises a pulse signal (the solar modules with integrated inverter already have devices for pulse detection for measuring the mains frequency, which can be used for data transmission, see parg.0005, line 7).  
 In re to claim 18, Rolka discloses (Fig.1) wherein the indication is delivered to the at least one power converter via wire (Fig. 1 shows solar modules 1 with integrated inverters 2 are connected to the control center 4 thru communication BUS so that to transfer data or signal), wireless or power line communications.  
In re to claim 20, Rolka discloses (Fig.1)  wherein the indication of proper operation is discontinued upon detection of at least one of: a fault or unsafe condition (see parag.0007, line 6), maintenance is to be performed, an AC power failure (All solar modules 1 have a power failure detection as standard and turn off the flow of energy after the switch 7 has been thrown, see aprag.0010, lines 12-14), power converter upgrade, or safety hazard.  
 In re to claim 21, Rolka discloses gateway (control center 4) for producing an indication of proper operation that (Fig.1 shows solar module and inverter are connected to control center 4 thru communication BUS so that to transfer data), when received by at least one power converter, causes the at least one power converter to produce power (in normal operation, the control center 4 feeds the electrical power supplied by the solar modules 1 into a public grid 5, see parag. 0010, lines 8-10) and, when the indication is not received by the at least one power converter (during power failure detection there is no signa transfer), causes the at least one power converter to not produce power (If a diagnosis of the operating states of the individual modules 1 is now desired, the switch 7 is controlled by an external computer via the computer interface 6, as a result of which the feeding into the network is interrupted. All solar modules 1 have a power failure detection as standard and turn off the flow of energy after the switch 7 has been thrown, see parag.0010, lines 10-13), wherein the indication is generated while the at least one power converter is connected to a grid (However, each inverter 2 has its own address programmed or permanently stored, so that only module 1 responds to the module identification data, the address of which corresponds to this identification data. If a solar module 1 has detected its address, it responds by sending its identifier and its operating parameters. Thus, all operating parameters of the solar modules 1 can be queried at the control center 4 and the correct functioning of all modules 1 can be checked, see page 3, parag.1 lines 6-10. Examiner noted that each inverter 2 has its own address programmed or permanently stored, so that only module 1 responds to the module identification data, the address of which corresponds to this identification data  is equivalent to at least one power converter is connected to a grid)
In re to claim 22, Rolka discloses (Fig.1) wherein the at least one power converter comprises at least one of a microinverter (inverters 2), an inverter (integrated inverters 2), a distributed inverter (a combination of all inverter 2 and control center 4 are configured to distributed inverter) or a string inverter.  
 In re to claim 23, Rolka discloses (Fig.1) wherein the indication comprises a communication signal (the data is transmitted via a power line between the at least one solar module and the control center in alternation with the energy generated by the at least one solar module, see parag.0005, lines 1-3. Examiner noted that data is transmitted via a power line/ communication BUS between the at least one solar module and the control center is equivalent to communication signal).  
In re to claim 24, Rolka discloses (Fig.1) wherein the communication signal comprises a pulse signal (the solar modules with integrated inverter already have devices for pulse detection for measuring the mains frequency, which can be used for data transmission, see parg.0005, line 7).  
In re to claim 25, Rolka discloses (Fig.1) wherein the indication is delivered to the at least one power converter via wire (Fig. 1 shows solar modules 1 with integrated inverters 2 are connected to the control center 4 thru communication BUS so that to transfer data or signal), wireless or power line communications
 In re to claim 27, Rolka discloses (Fig.1)  wherein the indication of proper operation is discontinued upon detection of at least one of: a fault or unsafe condition (see parag.0007, line 6), maintenance is to be performed, an AC power failure (All solar modules 1 have a power failure detection as standard and turn off the flow of energy after the switch 7 has been thrown, see aprag.0010, lines 12-14), power converter upgrade, or safety hazard.  
Conclusion
9. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY TIKU whose telephone number is (571)272-68986898.  The examiner can normally be reached on 8:30AM-6:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu V. can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISAY G TIKU/Primary Examiner, Art Unit 2839